Law Office of Darryl L. Thompson, P.C.
880 N Street, Suite 101
Anchorage, AK 99501
Tel: (907) 272-9322
Fax: (907) 277-1373
darrylthompson@akdltlaw.com

Attorneys for:
Defendant: MICHAEL DON ROBERTSON


                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

    UNITED STATES OF AMERICA,            )
                                         )
                 Plaintiff,              )
                                         )
        vs.                              ) SENTENCING MEMORANDUM
                                         )
    MICHAEL DON ROBERTSON                )
                                         )
                 Defendant               )
                                         )
    Case No. 3:19-CR-00057-SLG


          COMES NOW, MICHAEL DON ROBERTSON, by and through his counsel

    of record Darryl L. Thompson, Esq., and hereby files this Statement of

    Sentencing factors to be relied upon at sentencing.


              MICHAEL DON ROBERTSON respectfully requests the Court accept

    his plea agreement.


              Proposed sentence:


              MICHAEL         DON   ROBERTSON    agrees   with   the   sentencing

    recommendations of the Probation Officer found on page two (3) of Document


Sentencing Memorandum 3:19-CR-00057-SLG
Page 1

      Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 1 of 8
   29.   The probation officer recommends that the defendant be sentenced to

   probation for a term of five (5) years of probation for each count, to run

   concurrently. This sentence it would appear to be a just, but not greater than

   necessary, punishment in this case when considering all of the factors involved

   in the offense conduct and Dr. MICHAEL DON ROBERTSON’s personal history.

   This is especially true when considering the impact that his life alternating

   motorcycle accident that occurred on June 21, 2103 had on him and the

   residual physical injuries he sustained as a result of that accident; in particular

   his traumatic brain injury (“TBI”), fractured pelvis, fractured left acetabulum

   and other orthopedic injuries. The terms and conditions of probation as set

   forth by the U.S. Probation Officer in his Sentencing Recommendations appear

   appropriate.


            Support for Recommended Sentence


            MICHAEL     DON     ROBERTSON        agrees   with   the   offense   level

   computation found on page 7 and 8 of the PSI, paragraphs 15-20, and that his

   net offense level is a level 13, which rests in Zone C, typically not a zone for

   which a probation only sentence is handed down. However, the defendant fully

   supports the PO’s analysis of 18 U.S.C. Sec. 3553(a) factors set forth on pages

   1 and 2 of the PSI. For those reasons, and those stated below, he asks for a

   mitigating sentence of probation only. As further support for the recommended

   sentence, the defendant immediately acknowledged his behavior the very first



Sentencing Memorandum 3:19-CR-00057-SLG
Page 2

     Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 2 of 8
   time the agents contacted him at his home, and he has been fully compliant in

   the investigation leading up to his charges. He voluntarily surrendered his

   DEA registration, and surrendered his state medical license. He availed himself

   to an interview with the agents and the assigned US attorney.


             To provide the court a better understanding of circumstances that

   were present when the defendant engaging in the behaviors for which he has

   plead guilty to, defendant respectfully wants the court to be aware that he

   found himself in the terrible position as of result of the June 2013 motorcycle

   accident of being in extreme chronic      pain, and reduced capacity to make

   proper judgments as a result of that near life ending motorcycle accident which

   occurred on June 21, 2013. Too often, for someone in genuine and significant

   pain, the lines between when is the use of narcotics to manage chronic and

   sever pain and when their use cross that line into full blown addiction. For

   those in long term chronic pain, often they run parallel courses. To be clear,

   in his effort to explain the circumstances, he is not saying he is not responsible

   for the choices he made.      He is and has and will continue to accept full

   responsibility for his choices, especially the poor decisions to embroil others

   into his behaviors so that he may obtain the narcotics. It was wrong on all

   levels.


             As this court is aware, Dr. Paul Craig, performed a neuropsychological

   evaluation of the defendant. That report was provided to the US Attorney and



Sentencing Memorandum 3:19-CR-00057-SLG
Page 3

     Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 3 of 8
   the Pre-Sentence Report author on March 9, 2020, and a copy of said

   evaluation is being filed under seal concurrently herewith.       The court is

   respectfully asked to review it in fashioning a proper and just sentence of this

   defendant. Dr. Craig’s report provides not just an excellent neuropsychological

   evaluation of the defendant, but also provides information relative to his

   physical injuries associated with the life altering circumstances sustain in his

   motorcycle accident.      The June 2013 accident caused server physical

   orthopedic injuries, and placed him in a coma for a time and amnestic for 26

   days, which, according to Dr. Craig, is diagnostic of a fairly sever traumatic

   brain injury. After a battery of tests, Dr. Crags diagnostic impressions were

   that the defendant’s:


         “[c]urrent neuropsychological test Cold test results are consistent with
           a neurocognitive disorder due to traumatic brain injury with
           behavioral disturbance print 294.1 one close print. Areas of neuro
           psychological impairment include speed of information processing,
           memory function, and aspects of exit executive functioning dash most
           notably foresight, judgment, planning, and impulse control.” Dr. Craig
           Report, page 14.

         Dr. Craig has noted that the defendant has struggled with chronic pain

   associated with the orthopedic injuries sustained in the accident. Id.      The

   defendant endorses the findings of Dr. Craig that his neurocognitive limitations

   do not negate his culpability for any misconduct or illegal behaviors in which

   he has engaged. He agrees he has the mental capacity to know right from

   wrong, and that what he was doing to procure narcotic pain medication was

   illegal. The simple fact is that from the moment the agents showed up at his


Sentencing Memorandum 3:19-CR-00057-SLG
Page 4

     Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 4 of 8
   house, it was actually a relief for him. It was at that moment he knew he was

   done with reckless and self-destructive behavior. It was actually a relief when

   he had acceptance that it was finally over. He truly found himself, as many do

   in the vicious cycle, of wanting to stop but not finding or seeing the pathway

   for himself to accomplish the goal. Being approached, questioned, and making

   the admission provided a personal permission structure to just get off the

   squirrel cage and stop. It was the best thing that could have happened to him

   in light of his circumstances.


         There is no doubt the defendant has suffered a severe TBI, as Dr. Craig

   properly states in his concluding remarks (page 15) “[t]he neuropsychological

   findings do not excuse Dr. Robinson for his behavior”.     Dr. Craig points out,

   however, that “the neurological findings do help explain some of the variances

   with respect to how Dr. Robertson ended up exercising poor judgment

   regarding prescription of narcotic pain medications”. Dr. Craig notes that “his

   foresight, judgment, planning, and impulse control skills are diminished”. He

   also notes further that “Dr. Robertson's memory functioning is diminished” as

   is his “speed of information processing” and that he has been struggling with

   intense level of physical pain following his motorcycle accident. Dr. Craig

   indicates that it is understandable that the defendant would seek relief for the

   from this pain and that his choice to divert narcotic pain medications to himself

   represents a very poor judgment in his part. Dr. Craig concludes that:




Sentencing Memorandum 3:19-CR-00057-SLG
Page 5

     Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 5 of 8
           In this regard, his neurological limitations were at least partially
           contributory to his poor decision making in this regard. His
           traumatic brain injury and associated neurological limitations should
           be taken into consideration as a mitigating factor when assessing Dr.
           Robertson. Id. at 15

         Pursuant to the provisions of 18 U.S.C. § 3553(a), this court is asked to

   depart from a strict application of the recommended provisions under the

   Federal Sentencing Guidelines, based on the recommendations of the PO and

   argument set forth herein,       MICHAEL DON ROBERTSON respectfully

   recommends that he be sentenced to serve a term of five (5) years of probation

   for each count, to run concurrent, governed by the proposed conditions of

   probation as set forth in the Sentencing Recommendations submitted at

   Document 29 by the Probation Officer.


           Alternative Position


           MICHAEL DON ROBERTSON does also submit as an alternative

   position that if the court were not inclined to impose a sentence of probation

   only, and find MICHAEL DON ROBERTSON should be sentenced strictly in

   accordance with a guidelines calculation within Zone C -at a level 13- without

   any mitigation or departure, then he respectfully ask that anytime imposed be

   on home detention (12 months) followed by a term of four years’ probation on

   each count concurrent.


           This is a non-violent offense and MICHAEL DON ROBERTSON has

   zero criminal history points, accepted responsibility immediately, was fully



Sentencing Memorandum 3:19-CR-00057-SLG
Page 6

     Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 6 of 8
   cooperative with the authorities, immediately surrender of his DEA registration

   and state medical license, and based on his age, health concerns, and the real

   current risks associated with incarceration of someone of his age and health

   concerns of being exposed to and contracting COVID (he is considered high

   risk) if sent to federal prison, home detention should genuinely be considered

   as a proper alternative to a probation only sentence. As Superior Court Judge

   Wallace in Kodiak recently stated on record when granting a request to delay a

   remand allow the defendant to get on DOC EM, the offense did not warrant a

   potential death sentence; nor does this offense.


         Consistent with the recommendation of the Probation Officer as

   contained in the Probation Officer’s Sentencing Recommendations, the

   defendant asks for aa sentence of probation only, five (5) years for each count,

   to run concurrently, or in the alternative, for home confinement in the low end

   of the Level 13 range of 12 months, followed by a period of probation. The

   defendant has proven to be compliant while on release with no violations.

   Restitution is already agreed to as set forth in the plea agreement in the amount

   of $6,888.39, and he asks the court to so order.


         DATED at Anchorage, Alaska, this 28th day of October 2020

                            s/ Darryl L. Thompson
                            880 N Street, Suite 101
                            Anchorage, Alaska 99501
                            907-272-9322
                            907-277-1373 - Fax
                            darrylthompson@akdltlaw.com


Sentencing Memorandum 3:19-CR-00057-SLG
Page 7

     Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 7 of 8
                            Alaska Bar No.8706055




   Certificate of Service


   I certify that on 10/28/2020
   a copy of this foregoing
   motion and proposed order
   were served electronically
   on

   Jonas Walker
   U.S. Attorney’s Office
   222 West Seventh Avenue, #9, Room 253
   Anchorage, Alaska
   99513
   s/ Darryl L. Thompson




Sentencing Memorandum 3:19-CR-00057-SLG
Page 8

     Case 3:19-cr-00057-SLG Document 36 Filed 10/28/20 Page 8 of 8
